Citation Nr: 0104360	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which granted service connection and 
assigned a noncompensable evaluation for right knee strain.  
A later rating decision in July 1998 increased the evaluation 
for the right knee strain to 10 percent.  The veteran 
contended that his right knee condition warranted a higher 
evaluation.  The Board remanded the issue in December 1998 
for additional development.  After thoroughly complying with 
the Board's remand instructions to the extent possible, and 
making multiple attempts to complete the requested 
development, the RO continued the denial of the claim and 
returned the matter to the Board for appellate review.  


FINDING OF FACT

The veteran's right knee strain is manifested by pain, 
stiffness, difficulty squatting, minimal crepitus and 
effusion; there is demonstrated range of motion to at least 
95 degrees, without evidence of ligamentous instability or X-
ray evidence of osteoarthritis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right knee strain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected right knee 
strain is more than 10 percent disabling.  In such cases, VA 
has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements and argument made by 
and on the veteran's behalf.  The Board has not been made 
aware of any additional relevant evidence which is available 
in connection with this appeal.  The Board notes that the RO 
scheduled the veteran for three examinations subsequent to 
the Board remand but that he failed to report for these 
examinations.  As such, the claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2000).  No further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.  

Service medical records show that the veteran had recurrent 
strain of the right knee in service.  Service connection was 
granted for right knee strain in a June 1995 rating decision, 
and a 0 percent rating was assigned as of October 1994.  That 
rating was increased to 10 percent during the course of this 
appeal.  The Board notes that as this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In connection with the claim, the veteran was afforded VA 
examinations in May 1995 and February 1998.  Additional VA 
treatment records show minimal complaints of right knee pain.  
VA examination in 1995 revealed complaints of pain with 
repeated use.  The veteran stated that he took Motrin for his 
pain and that it was sometimes not effective.  Muscle 
strength was 5/5 throughout the lower extremities.  
McMurray's test of the right knee showed some grinding and 
pain but no locking or effusion.  Flexion was to 130 degrees.  
The diagnosis was chronic joint pain with minimal effusion 
per MRI, subjective complaints of daily pain worse with 
exertion.  X-rays of the knee were negative.  

The veteran underwent VA examination in February 1998.  At 
that time, the veteran reported twisting his right knee in 
service.  He complained of having difficulty bending and 
walking up stairs, and of his knee locking up and causing 
pain with prolonged standing.  He also reportedly treated the 
knee with pain medication.  

Reported findings included no swelling or erythema of the 
right knee.  Occasional crepitus was again noted.  Flexion of 
the right knee was to 95 degrees.  X-rays were reportedly 
essentially normal.  The veteran stated that the right knee 
would occasionally lock up.  He stated that he was prevented 
from playing basketball as he once had.  He did state that he 
could still perform martial arts class but that his ankle 
condition limited him in that activity.  The knee generally 
tired with repeated use and he controlled pain with Motrin.  
The right knee showed no swelling or erythema.  McMurray's 
test elicited occasional crepitus and popping.  Lachman's and 
Apley's tests were negative.  Ligaments were stable.  Pain 
was elicited when deep palpation was applied to the medial 
side of the knee and when it was strained.  When asked to 
squat, he indicated the motion was painful, particularly in 
the medial area of the knee.  The examiner summarized the 
subjective complaints with respect to the right knee as right 
knee pain especially with stress such as prolonged standing 
and increased physical activity, and the objective findings 
as mild crepitus in range of motion of the right knee and 
negative X-rays.  The conclusion was mild recurrent (chronic) 
bilateral ankle/right knee strain.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2000) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The veteran's right knee condition has been evaluated as 10 
percent disabling under Diagnostic Code 5257, which pertains 
to recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, there 
are various diagnostic codes which must be reviewed in order 
to determine whether the veteran is entitled to an increased 
evaluation.  As there are no findings of arthritis of the 
knee, Diagnostic Code 5003 is not appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  However, under Diagnostic 
Code 5257, a 10 percent rating is warranted for slight, 
recurrent subluxation or lateral instability of the knee, and 
a 20 percent rating is warranted for moderate, recurrent 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

There are no findings of recurrent subluxation; moreover, 
there is no ligamentous instability.  There is, however, pain 
with palpation of the medial side of the knee.  Limitation of 
motion and pain in essence appear to be the primary causes of 
the objective functional restriction pertaining to the right 
knee.  While the veteran does complain of ongoing pain, 
locking, and difficulty squatting which require him to modify 
his activities, he has described an ability to perform 
considerable activities such as martial arts without 
significant limitation due to the service-connected right 
knee.  He does describe significant instability with 
squatting and lateral movement, but this was not found on any 
examination.

The Board finds that the instability present is no more than 
slight and the veteran is not entitled to more than a 10 
percent evaluation under Diagnostic Code 5257.   

The Board has considered the veteran's limitation of motion 
of the right knee.  Under Diagnostic Code 5260, limitation of 
flexion warrants a 10 percent evaluation for flexion limited 
to 60 degrees.  Under Diagnostic Code 5261, limitation of 
extension warrants a 10 percent evaluation for extension 
limited to 10 degrees.  A 20 percent rating is warranted if 
flexion is limited to 30 degrees or if extension is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261  (2000).   The veteran's range of flexion of the right 
knee is, at worst, to 95 degrees.  Even considering that pain 
could functionally limit this figure by 10 degrees, the 
criteria for an increased evaluation under 5260 are not met.  
There is no evidence that the veteran meets the criteria for 
an increased rating under 5261.  See 38 C.F.R. § 655.  
Overall, the veteran has some painful, limited motion which 
is consistent with the current 10 percent evaluation.  See 
38 C.F.R. § 4.14.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the currently assigned 10 percent 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (2000).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
objective pathology.  There is good range of motion and an 
absence of muscle weakness.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  The VA examiners noted minimal objective 
indicators of pain, and there was minimal functional loss due 
to pain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran has asserted that he has 
been impaired occupationally, the Board finds that the 
evidence suggests that the knee would cause no more than 
occasional problems at the present time.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claim for an increased initial 
rating for right knee strain, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

A disability evaluation in excess of 10 percent for a right 
knee strain is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

